Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Previous Rejections
Applicants' arguments, filed 04/12/22 have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 49-79 and 93 are rejected under 35 U.S.C. 103 as being unpatentable over Muller et al. (USP 8,663,692) in view of  Tran et al. (US PG Pub. 2015/0313844A1) and Viladot et al. (US PG Pub. 2013/0017239A1).
Muller et al. teaches lipid particles on the basis of mixtures of liquid and solid lipids and methods of producing them, see title. Muller teaches a drug-free or drug-loaded lipid particles of a mixed matrix made of solid and liquid lipids, and to a method for producing highly concentrated lipid particle dispersions of solid-liquid particles having a lipid content of from 30% to 95%, see abstract. Muller teaches that oily odoriferous substances (multipurpose oils) are incorporated into the solid lipid particles, see column 10, lines 52-55. Additives may be added to make particles which increase stability of the particle, see column 5, lines 49-55. Essential oils such as citrus oil, rose oil, clove oil, orange oil. Cinnamon oils can be used for incorporation into the lipid particles, see column 10, lines 7-14. Dosage forms such as oral dosage forms, tablets, capsules, pellets can be made, see column 17, lines 10-16. Lipid component is made up of stearic acid, see example 19. The average particle size ranges from 0.03 to 1 micron, see claim 1. The lipid component is made up of glycerol behenate, glycerol stearate, glyceryl palmitate, see claim 52. Muller does not teach use of surfactants.
While the pellet does not have the claimed size, however the size can be manipulated for oral use given the generic size taught by the art. Since the art teaches the lipid content of 30%to 95%, it would be within skill of an artisan to manipulate the size of the oil and the lipid in the microparticles for oral use. Regarding the limitation “isolated” in claims is a process limitations. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted), see MPEP 2113. However, Tran and Viladot et al. have been cited below for the teachings of making oil-loaded microparticles comprising fish oil and lipid solid particles used in nutraceutical preparations.

Tran et al. teach microparticles comprising hydrophobic active such as fish oil and the amount may represent up to 20% of the microparticle in weight to prevent oxidation, see [0039] and [0264]. The microparticles produced can be used in pharmaceutical and nutritional formulations, see [0019].The microparticles may comprise one or more actives, see [0019]. 
Viladot et al. teaches lipid nanoparticles, see title. Viladot teaches a delivery system for active ingredients which comprises lipid nanoparticles, such as solid lipid nanoparticles (SLN) or nanostructured lipid carriers (NLC), polymerically coated, and their use in the preparation of pharmaceutical, cosmetic and/or alimentary compositions, see abstract. The size of the microparticle ranges from 50-100 microns, see [0028]. The liquid lipid comprises fish oil, sunflower oil, soybean oil etc., see [0040] and the solid lipid comprises glyceryl behenate, see [0041]. The lipids in the nanoparticles can be liquid lipids or solid lipids, see claim 2. Various alimentary active ingredients are taught in claim 10. Tablet formulation is taught in claim 15. 
It would have been obvious to one of ordinary skill in the art ti have utilized oil-loaded or fish  oil loaded microparticles as taught by Tran et al. and would have further added solid. One of ordinary skill would have been motivated to do so because 

Claims 49-79 and 93 are rejected under 35 U.S.C. 103 as being unpatentable over Nissinen et al. (GB 2324701, presented in IDS) in view of
Nissinen teaches a method for preparing high oil content fish feed pellets comprising the steps of: (i) extruding a mixture comprising: (a) components for forming the matrix of fish feed pellets including a source of carbohydrate and/or a source of protein, and (b) an additive which is solid under = ambient conditions selected from a lipid and a fatty acid; to form porous pellets, and (ii) absorbing oil into the porous pellets to prepare the high oil content fish feed pellets. The components for forming the matrix of fish feed pellets are those conventionally used, and in particular include a source of carbohydrate and/or a source of protein. Examples of components include
meal such as fish meal, soya meal or meat meal; cereals such as wheat, gluten meal or corn. Starch may also be included in the form of modified starch adapted to act as a binder, see abstract and page 3, paragraphs 1-2. The lipid may be glycerol monostearate or fatty acids such as stearic or palmitic acids, see page 4, first paragraph. The content of oil may be from 0.5-20% by weight. The pellet has a diameter of 9mm, a length of 11mm and cylindrical in shape, see page 10, first paragraph. While the pellet does not have the claimed size, however the size can be manipulated for oral use given the generic size taught by the art. The content of oil may be from 0.5-20% by weight. The pellet has a diameter of 9mm, a length of 11mm and cylindrical in shape, see page 10, first paragraph. While the pellet does not have the claimed size, however the size can be manipulated for oral use given the generic size taught by the art. Since the art teaches the content of oil may be from 0.5-20% by weight, it would be within skill of an artisan to manipulate the size of the oil and the lipid in the microparticles for oral use. 
Tran et al. teach microparticles comprising hydrophobic active such as fish oil and the amount may represent up to 20% of the microparticle in weight to prevent oxidation, see [0039] and [0264]. The microparticles produced can be used in pharmaceutical and nutritional formulations, see [0019].The microparticles may comprise one or more actives, see [0019]. 

Viladot et al. teaches lipid nanoparticles, see title. Viladot teaches a delivery system for active ingredients which comprises lipid nanoparticles, such as solid lipid nanoparticles (SLN) or nanostructured lipid carriers (NLC), polymerically coated, and their use in the preparation of pharmaceutical, cosmetic and/or alimentary compositions, see abstract. The size of the microparticle ranges from 50-100 microns, see [0028]. The liquid lipid comprises fish oil, sunflower oil, soybean oil etc., see [0040] and the solid lipid comprises glyceryl behenate, see [0041]. The lipids in the nanoparticles can be liquid lipids or solid lipids, see claim 2. Various alimentary active ingredients are taught in claim 10. Tablet formulation is taught in claim 15. 

It would have been obvious to one of ordinary skill in the art . One of ordinary skill would have been motivated to do so because 

	Applicant’s arguments are moot in view of new rejections made above.

Action is final
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SNIGDHA MAEWALL/
Primary Examiner, Art Unit 1612